NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


LISA G. ANDREWS,                             )
                                             )
              Appellant,                     )
                                             )
v.                                           )   Case No. 2D16-238
                                             )
JAMES P. ANDREWS,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed June 9, 2017.

Appeal from the Circuit Court for
Hillsborough County; Nick Nazaretian,
Judge.

Sheila Skellie of Law Office of David J.
Kurland, Largo, for Appellant.

Matthew E. Thatcher of The Solomon Law
Group, P.A., Tampa, for Appellee.



SLEET, Judge.

              Lisa G. Andrews challenges the trial court's final order granting her former

husband James P. Andrews' motion for modification of alimony and child support. In

the order, the trial court concluded that Mr. Andrews had established a substantial and

unanticipated change of circumstances and reduced his alimony and child support

obligations. We reverse only that portion of the court's order that directs Mrs. Andrews
to pay $521 a month in child support to her former husband prospectively until the

parties' second oldest child's eighteenth birthday. We affirm the final order in all other

aspects.

              Section 61.30(11)(c), Florida Statutes (2015), allows for modification of a

child support award based on one parent's failure to exercise the parties' time-sharing

schedule, and the statute directs that modification shall be retroactive to the date the

parent first failed to exercise time-sharing. Here, the trial court made a finding that Mrs.

Andrews had failed to exercise her time-sharing since September 1, 2014, but it did not

order a modification of the parties' time-sharing schedule. As such, we conclude, and

Mr. Andrews concedes, that Mrs. Andrews' prospective monthly payment of the $521

was not warranted. See Buhler v. Buhler, 83 So. 3d 790, 792 (Fla. 5th DCA 2011)

(recognizing that "[b]y its nature," a parent's failure to exercise time-sharing "occurs over

a period of time" and that pursuant to section 61.30(11)(c), "during that time frame" the

other parent is entitled to a modification in the child support award (emphasis added)).

              On remand, the trial court shall amend the final order to reflect that Mrs.

Andrews is only responsible for the $521 payment from September 1, 2014—the date

she first failed to exercise her time-sharing—to December 16, 2015—the date the final

order was rendered. If in the future Mrs. Andrews continues to fail to exercise her time-

sharing, Mr. Andrews may seek further modification of the child support award and a

modification of the time-sharing schedule. We affirm the final order in all other respects.

              Affirmed in part, reversed in part, and remanded.


CASANUEVA, J., and CASE, JAMES, R., ASSOCIATE SENIOR JUDGE, Concur.




                                            -2-